DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/AU2017/051083 filed 10/05/2017, which claims benefit of the Australian Application No. AU2016904106, filed 10/11/2016, has been received and acknowledged. 

Status of Application
In view of the pre-appeal conference request filed on 10/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735   
                                                                                                                                                                                                     
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, Claim 1 recites the feature of “wherein filling in the taper includes calculating parameters of the taper based on spray characteristics of the spray material, calculating an angle between the applicator and taper appropriate for filling the taper, and causing the applicator and taper to be at the angle and the applicator to apply spray material to the taper”. However, this feature is not considered to by enabled and is examined below using In re Wands set forth within MPEP 2164. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) provides an analysis method that can provide insight into if the feature recited above is enabled. This analysis is given below:
(A) The Breadth of the Claims
The feature recited above would necessarily require one of ordinary skill to be able to “calculate parameters of the taper based on spray characteristics of the spray material” and “calculating an angle between the applicator and taper appropriate for filling the taper”. Thus, the examiner can reasonably conclude that calculating an angle between the applicator and taper appropriate for filling the taper can be performed by one of ordinary skill, presumably by using a protractor, level, and basic geometry. However, calculating the parameters of the taper based on spray characteristic of the spray material would necessarily include either (1) an extensive knowledge of the physics used in spraying/atomizing/turbulent flow or (2) perform an amount of experimentation that would undoubtably be described as undue. 
(C) The State of the Prior Art and (D) The Level of One of Ordinary Skill
The examiner points out that the current state of the art within cold spray deposition does not assume one of ordinary skill could perform the above steps without undue experimentation. As recited in the previous section, calculating the parameters of the taper based on spray characteristic of the spray material would necessarily include either (1) an extensive knowledge of the physics used in spraying/atomizing/turbulent flow or (2) perform an amount of experimentation that would undoubtably be described as undue. As such, this feature does not fall under the knowledge and experience that would be expected from one of ordinary skill in the art. 
(F) The Amount of Direction Provided by the Inventor; and (G) The Existence of Working Examples
The examiner points out that there is very little to no direction provided by the inventor on how one would go about calculating the parameters of the taper based on spray characteristic of the spray material. Further, the examiner points out that there are no working examples provided by the inventor. 
(H) The Quantity of Experimentation Needed to Make or Use The Invention Based on the Content of the Disclosure
As recited in the previous section, calculating the parameters of the taper based on spray characteristic of the spray material would necessarily include either (1) an extensive knowledge of the physics used in spraying/atomizing/turbulent flow or (2) perform an amount of experimentation that would undoubtably be described as undue. As such, this feature does not fall under the knowledge and experience that would be expected from one of ordinary skill in the art. Further, there is not enough content within the disclosure provided by the inventor to direct one of ordinary skill to perform this task without undue experimentation. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634) in view of Church (U.S. 2013/0193619), Maev (U.S. 2018/0050391, relying on the provisional date of 08/16/2016) and Li (Li, Chang-Jiu, et al. “A Theoretical Model for Prediction of Deposition Efficiency in Cold Spraying.” Thin Solid Films, vol. 489, no. 1-2, 2005, pp. 79–85) have been fully considered but are not persuasive. 
Applicant argues that Church does not teach parallel layers having an initial inwardly tapered outer surface and that for some parallel layers the taper is filled prior to the formation of subsequent parallel layers. The examiner is not persuaded by this argument and respectfully points out that Pattison is relied upon to teach this limitation. 
Applicant argues that it is not clear how one of ordinary skill in the art would go about combining Pattison and Church to arrive at even the first stage of the claimed process, with the nozzle at a first (orthogonal) angle. The examiner is not persuaded by this argument and respectfully points out that the previous arguments given within the previous action to this argument still apply. 
Applicant argues that the claims require a highly specific series of steps and do not simply require the taking of corrective action during the build process as disclosed by Maev. The examiner is not persuaded by this argument and respectfully points out that the previous arguments given within the previous action to this argument still apply.
Applicant argues that Maev fails to teach the specific steps being claimed by the Applicant, as Maev discloses a build strategy of “taper on taper” (i.e., without any infill step). The examiner is not persuaded by this argument and respectfully points out that applicant is also measuring and taking corrective action, except their measurements are “based on spray characteristics” and their corrective action is calculating a second angular spray orientation and distance. 
Applicant argues that neither Maev nor Pattison discuss the problem error accumulation. The examiner is not persuaded by this argument and respectfully points out that the applicant’s specification does not discuss the problem of error accumulation. Thus, this inferred analysis of the prior art is purely speculative and amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant repeatedly argues that “the measurement step of Maev is unnecessary and costly”. The examiner is not persuaded by this argument and respectfully points out that nowhere within the disclosure of Maev is there any inference to this process as being costly, or unnecessary. Thus, this inferred analysis of the prior art is purely speculative and amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that the examiner’s rationale for the rejection at issue fails to show how, using Pattison and Maev, one of ordinary skill in the art would know not to use a measurement and correction strategy, and also how to resolve the problem of infill error accumulation demonstrated in Pattison. The examiner is not persuaded by this argument and respectfully points out that multiple aspects of the argument are incorrect. To begin, MPEP 2145(III) recites that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference… Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art”. Thus, the combination with Maev is perfectly valid as Maev teaches the use of corrective action during the building process, thus eliminating waste at the very least. Furthermore, the applicant is also taking corrective action - “based on spray characteristics of the spray material”. Lastly, the “problem of infill error accumulation demonstrated in Pattison” is purely speculative and based upon imagery that only applicant has deemed to show errors. 
Applicant argues that Li provides neither a method nor a motivation for the analysis or prediction of taper formation or taper filling. The examiner is not persuaded by this argument and respectfully points out that Li explicitly recites “However, there were few papers investigating the effect of spray angle on deposition behavior in cold spraying. In this paper, the deposition of a spray particle stream with a particle size distribution was theoretically examined using deposition efficiency as a function of particle size distribution parameters and spray angle. The established model is confirmed by the experimental correlation between the relative deposition efficiency and spray angle of cold spraying”. Thus, it is clear that Li is concerned with taper formation and taper filling; and further that the motivation aside from a better understanding - is process efficiency. 
Additionally, while the teachings of Li are theoretical - deriving a real methodology from a theoretical foundation is precisely what would be expected by one of ordinary skill, and certainly attainable within the combination of Pattison and Maev. 
Applicant argues that the previous reference to the unequal radial velocity distribution of the jet stream and the radial concentration of the powder particles towards the center of that stream is not meant to indicate that Li necessarily must disclose these elements, but rather is intended to provide support to the argument that the modification being suggested by the examiner requires more than simply finding a reference concerned with deposition efficiency and requires an explanation as to how one skilled in the art would go about applying Li to Pattison in a manner exhibiting a reasonable expectation of success. The examiner is not persuaded by this argument and respectfully points out the following. The examiner is not required to explain in detail how a theoretical constructed combination would be performed. MPEP 2145(III) explains that the test for obviousness when combining references merely requires an explanation as to what the combined teachings would have suggested to those of ordinary skill. Further, this MPEP section explains that “It is not necessary that the inventions of the references by physically combinable to render obvious the invention under review”; and “Combining the teachings of references does not involve an ability to combine their specific structures”. 
The examiner respectfully points out that the rejection using Bheda was withdrawn within a previous action and the reference is not being used currently. Thus, no response will be given for these arguments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited).

Regarding Claim 1, Pattison teaches a study into cold gas dynamic manufacturing for freeform fabrication (abstract). Pattison teaches applying control means with reference data which defines 3D shape parameters (page 628, column 2, paragraph 2). Pattison teaches controlling an applicator and substrate holder through the use of data so that spray material is sprayed at a substrate with the applicator and substrate at a first angular orientation and distance (page 631, “3.2. Vertical walls”) and then at the object when partially formed (Figure 2; page 628, column 2, paragraph 2). Pattison teaches an object being built out of progressively applied parallel layers (Figure 2, Figure 5; page 628, column 2, paragraph 2, and pages 630-633: “Build Strategies”). Pattison teaches at least some of the layers have an initial inwardly tapered outer surface (Figure 5). Pattison teaches causing, for at least some such parallel layers and prior to the formation of subsequent parallel layers, the control means to use the data to cause the applicator to apply spray material to fill in the taper and substrate at a second angular orientation and distance (Figure 5; page 628, column 2, paragraph 2, and page 631: “Vertical walls”). 
With respect to the features including “wherein filling in the taper includes calculating parameters of the taper based on spray characteristics of the spray material, calculating an angle between the applicator and taper appropriate for filling the taper, and causing the applicator and taper to be at the angle and the applicator to apply spray material to the taper” - the examiner points out the following. Pattison teaches:

“During deposition, the material laid down over a unit length may be controlled via the powder feed rate (PFR) and traverse rate (TR). If the PFR is low and the TR is high then thin, flat tracks are obtained. As the PFR is increased, and/or TR decreased, the tracks become rounded and eventually develop a sharp-triangular profile like that shown in Fig. 5(a)…This profile is a result of several factors. Firstly, the particle spatial density decreases with distance from the jet centreline...Similarly, deposition efficiency decreases with distance from the centre of the jet due to the particle velocity profile across the nozzle exit and the increasing angle of impact…When these factors combine, a greater degree of deposition is observed in the centre of the jet that eventually causes the track profile to become triangular. At that point, the angle of the inclined surfaces (~60°) is such that no further deposition can occur…except at the peak.” (pages 630-631: “Thick coatings”), 
and 
“In order to create vertical walls without edge milling, a 4/5-axis system is required. The advantage of this type of system is that by tilting the nozzle so that it deposits normal to the inclined surface of a previous track, material may be deposited in the correct orientation to generate a vertical surface. Similarly, by tessellating the triangular track profile, shown in Fig. 5(c), it is envisaged that primitive shapes and even complex components could be fabricated with little or no machining. At present, the CGDM process utilizes a 3-axis system; however, by adding a rotational stage to the chamber, a fourth axis was generated. In this case, it was the substrate that was tilted rather than the nozzle. Fig. 5(d) shows a photograph of a vertical wall created by this triangular-tessellation technique.” (page 631: “Vertical walls”). 

Thus, Pattison, in other words, is discussing calculating the parameters of the taper based on spray characteristics of the spray material, calculating an angle between the applicator and taper appropriate for filling the taper (e.g., Figure 5(d)), and causing the applicator and taper to be at calculated angles allowing the applicator to apply spray material to the taper, as otherwise the Figure 5, specifically Figure 5(d) - showing a taper filled in in such a way to produce a workpiece having right angles/vertical sides from a previous triangular workpiece, would not be possible.
Regarding Claim 2, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited) as applied to claim 1 above, and further in view of Maev (U.S. 2018/0050391, previously cited, relying on the provisional date of 08/16/2016). 

Regarding Claim 5, Pattison does not teach a surface scanner repeatedly measuring an object being built, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed.
Maev teaches a 3D printing method using cold spray technology (abstract). Maev teaches a surface scanner repeatedly measuring an object as it is being build, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed (paragraph [0005]). Maev teaches this feature, in part, allows for corrective action to be taken during the build process by adjusting among other parameters, spray angle, and nozzle position (e.g., distance) (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison with the concepts of Maev with the motivation of applying corrective action during the build process. 
Regarding Claim 9, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). Pattison teaches data defining a 3D object in terms of a series of layers (e.g., “The path traversed by the nozzle is controlled by CNC and corresponds to the cross-sectional geometry of the part to be built”) (page 628, column 2, paragraph 2). 
However, Pattison does not teach a surface scanner repeatedly measuring an object being built. 
Maev teaches a 3D printing method using cold spray technology (abstract). Maev teaches a surface scanner repeatedly measuring an object as it is being build, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed (paragraph [0005]). Maev teaches this feature, in part, allows for corrective action to be taken during the build process by adjusting among other parameters, spray angle, and nozzle position (e.g., distance) (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison with the concepts of Maev with the motivation of applying corrective action during the build process. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735